Citation Nr: 9903316	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-04 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal on an October 1996 rating determination by 
the Department of Veterans Affairs (VA) Regional Office 
located in Reno, Nevada.  The veteran currently resides 
within the jurisdiction of the Winston-Salem, North Carolina 
RO.

This case was previously before the Board on October 1997 at 
which time it was remanded for further evidentiary 
development.  Those actions have now been completed and this 
case is properly before the Board for adjudication upon the 
merits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO, to 
the extent possible.

2. The veteran has not submitted medical evidence of a nexus 
between his post-service bilateral hearing loss and service.  


CONCLUSION OF LAW

1.  The veteran's claim for entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
the claim for service connection for bilateral hearing loss 
is whether the veteran has presented evidence that the claim 
is well grounded; that is, that the claim is plausible.  If 
he has not, his appeal fails as to the claim, and VA is under 
no duty to assist him in any further development of the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although a claim need not 
be conclusive to be well grounded, it must be accompanied by 
evidence.  The veteran must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has also determined that a well grounded claim 
consists of (1) a medical diagnosis of a current disability, 
(2) lay or medical evidence of incurrence or aggravation of a 
disease or injury in service, and (3) medical evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

If a claim is not well grounded, the VA does not have a 
statutory duty to assist the veteran in the development of 
evidence pertinent to that claim.  38 U.S.C.A. § 5107(a).

The Court has held that where a claim is not well grounded, 
the VA may have a duty to inform the veteran of the evidence 
necessary to render the claim well grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).  

As noted above, service connection may be established for a 
disability resulting from personal injury incurred or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110.  The 
regulations also state that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(1998).

The Board also notes that due consideration must be given to 
the nature, types, and circumstances of the veteran's service 
in claims for service connection.  38 U.S.C.A. § 1154; 38 
C.F.R. § 3.304(d).  These provisions must be taken into 
consideration when evaluating the veteran's claim of exposure 
to acoustic trauma.  Under the provisions of 38 C.F.R. § 
3.385, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

Audiometric testing measures threshold hearing levels in 
decibels (dB) over a range of frequencies in Hertz (Hz); the 
threshold for normal hearing is from 0 to 20 dB, a higher 
threshold indicates some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993). 

A review of the veteran's service medical records is negative 
for any complaints or findings relating to hearing loss or 
complaints.   During the veteran's February 1969 discharge 
examination audiological findings associated with the 
veteran's right ear revealed pure tone thresholds to 5, 10, 
10, and 5 dB at the frequencies of  500, 1,000, 2,000, and 
4,000 Hz and left ear pure tone thresholds to 5, 5, 15, and 5 
dB at the frequencies of 500, 1,000, 2,000, and 4,000 Hz. 

The veteran filed his original claim for bilateral hearing 
loss in June 1996.  Submitted in support of his claim is a 
private February 1992 audiological examination.  

In an October 1996 rating action, the RO denied entitlement 
to service connection for bilateral hearing loss.  The 
veteran filed a timely notice of disagreement (NOD) in 
December 1996 and perfected his appeal in January 1997.  
During his March 1997 RO hearing, the veteran testified that 
he was a medic assigned to armor and artillery divisions.  He 
stated that he was exposed to acoustic trauma consisting of 
grenades, mortars, artillery, 105 howitzers, 90mm, and .50 
caliber weapons.  He stated that he rode on armored personnel 
carriers and that on one occasion he was exposed to the 
muzzle blast from a mortar explosion.  He stated that he was 
constantly around loud noises.  He reported that he was 
injured during a search and destroy mission and was exposed 
to loud blasts at that time as well.  He stated that he was 
not issued any earplugs.  He stated that he first sought 
treatment for his hearing loss in 1992 after he experienced 
dizziness and nausea.  He reported that she worked as a shoe 
salesman, picture framer and postal carrier after service.  
He denied any post-service acoustic trauma. 

In his April 1997 decision, the Hearing Officer denied 
entitlement to service connection for bilateral hearing loss.  
The case was subsequently forwarded to the Board for 
adjudication upon the merits.

In an October 1997 Remand, the Board sought additional 
evidence and VA audiological evaluation.

Of record are VA outpatient treatment records from November 
1990 to January 1998 which reflect treatment for various 
disabilities.  In September 1996, the veteran complained of 
recurrent light-headedness ands persistent tinnitus with an 
increasing hearing deficit.  He reported a history of 
Meniere's diagnosis since 1992.  

In January 1998, the veteran underwent audiological 
examination.  He reported a history of constant tinnitus and 
decreased hearing especially in the previous five years.  He 
reported a history of Meniere's disease for the past four or 
five years.  He denied dizzy spells recently but, did note 
some lightheadedness.  He reported occasional ear infections, 
the most recent being three or four months before.  
Audiological findings associated with the veteran's right ear 
revealed pure tone thresholds to 15, 20, 35, 60, and 60 dB at 
the frequencies of  500, 1,000, 2,000, 3,000, and 4,000 Hz 
and left ear pure tone thresholds to 20, 20, 55, 65, and 70 
dB at the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hz.  The veteran's speech recognition score was 96% in the 
right ear and 92% in the left ear. 

During a July 1998 VA audiological examination, the veteran 
presented a history of acoustic trauma in the 1960's due to 
mortar explosions at close range.  He noted the onset of 
tinnitus in the 1970's or early 1980's.  Audiological 
findings associated with the veteran's right ear revealed 
pure tone thresholds to 15, 35, 60, and 70 dB at the 
frequencies of  1,000, 2,000, 3,000, and 4,000 Hz with and 
average of 45 dB and left ear pure tone thresholds to 15, 55, 
65, and 60 dB at the frequencies of  1,000, 2,000, 3,000, and 
4,000 Hz with and average of 49 dB.  The veteran's speech 
recognition score was 88% in the right ear and 82% in the 
left ear.  The examiner's summary included severe high 
frequency sensorineural hearing loss, bilaterally.  The 
examiner opined that the present hearing loss was not related 
to the noise exposure during military service.  He noted that 
the discharge examination of hearing and the veteran's own 
statements expressing no problems with his hearing, clearly 
rule against a nexus between the current hearing loss and the 
military exposure.

To summarize, the veteran maintains that during service he 
suffered hearing loss due to acoustic trauma.  He asserts 
that at present, he has hearing loss and that this is due to 
exposure to mortars and artillery during service.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease of disability 
or an event.  However, when the determinative issue involves 
a question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his current hearing loss is related to service 
is not competent evidence.   During the veteran's July 1998 
VA audiological examination, the examiner noted while the 
veteran presently suffers from severe high frequency 
sensorineural bilateral hearing loss, it is not related to 
his military service.  The examiner noted that no nexus 
between the veteran's present hearing loss and service 
existed.  

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. 141, 143 (1992).  In light of the 
above, no nexus between the veteran's current disability and 
service has been presented.  Therefore, without any current 
clinical evidence of a nexus between the veteran's current 
bilateral hearing loss and service, it is the Board's 
judgment that the veteran's claim is not well grounded.  
Thus, service connection for bilateral hearing loss is not 
warranted.


ORDER

Service connection for bilateral hearing loss is denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

